Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-196551, filed on 10/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021, 03/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 17 is  objected to because of the following informalities:  the preamble of claim is claim “A program which causes a computer to function as a base station device mounted on an aircraft and configured to form a communication area on the ground to provide wireless communication service for a user terminal in the communication area”, while the body of the claim is claiming the base station device (i.e., wherein the base station device comprising: ) .  One of ordinary skill in the art is not clear what applicant is going to claim “A program” or “ the base station device”. Appropriate correction is required.
19 is  objected to because of the following informalities:  the preamble of claim is claim “ A program which causes a computer to function as a control device configured to control a base station device mounted on an aircraft and configured to form a communication area on the ground to provide wireless communication service for a communication terminal in the communication area”, while the body of the claim is claiming the control device (i.e., wherein the control device comprising:) .  One of ordinary skill in the art is not clear what applicant is going to claim “A program” or “ the control device”. Appropriate correction is required.














Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 18, 19  are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Regarding to claims 1, 3, 5, 6, 7, 8, 10, 12, 13, 14, 15, 16, 17,  18, 19,    although “means” is not recited, the term unit (a determination unit, a congestion control execution unit, a setting unit) , which can be used as a substitute for “means” is recited. In this case, in view of the claim language and corresponding use in the specification, the term “unit” is being used as a generic placeholder




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, 18, 19, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  20190103913 in view of 20130148504.
Regarding to claim 1, 20190103913 teaches A base station device (device (server) 300) mounted on an aircraft and configured to form a communication area on the ground to provide wireless communication service for a user terminal  (device (terminal) 400) in the communication area, the base station device (device (server) 300) comprising:
a CPU (processors 320) (CPU) [see Paragraph 0037];
a determination unit configured to determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determine whether the level of congestion is above a threshold based on a set number of message (e.g., queue depth/length) [see Paragraph 0047].
However, 20190103913 does not explicitly teach a congestion control execution unit that executes the congestion control when  the determination unit determines to executed the congestion control.
20130148504, from the same or similar fields of endeavor  , teaches determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047] ; and
a congestion control execution unit that executes the congestion control when the determination unit determines to execute the congestion control (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047],
wherein the determination unit determines not to execute the congestion control when a number of messages held in the CPU stack message queue is smaller than a predetermined number ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047] , and 
determines to execute the congestion control when the number of messages held in the CPU stack message queue is larger than the predetermined number (Perform congestion handling) ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190103913 in view of  20130148504 because 20130148504 suggests that advantageously, the congestion in the queue is handled without discarding the new message and without losing its information content.


Regarding to claim 2, 20190103913 and 20130148504 teach the limitations of claim 1 above.
However, 20190103913 does not explicitly teach wherein when the number of messages held in the CPU stack message queue is smaller than the predetermined number, the determination unit determines not to execute the congestion control, irrespective of a CPU use rate of the CPU.
20130148504, from the same or similar fields of endeavor, teaches wherein when the number of messages held in the CPU stack message queue is smaller than the predetermined number, the determination unit determines not to execute the congestion control, irrespective of a CPU use rate of the CPU 



Regarding to claim 17, 20190103913 teaches a program which causes a computer to function as a base station device mounted on an aircraft and configured to form a communication area on the ground to provide wireless communication service for a user terminal in the communication area, the base station device comprising:
a CPU (processors 320) (CPU) [see Paragraph 0037];
a determination unit configured to determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determine whether the level of congestion is above a threshold based on a set number of message (e.g., queue depth/length) [see Paragraph 0047].
However, 20190103913 does not explicitly teach a congestion control execution unit that executes the congestion control when  the determination unit determines to executed the congestion control.
20130148504, from the same or similar fields of endeavor  , teaches determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047] ; and
a congestion control execution unit that executes the congestion control when the determination unit determines to execute the congestion control (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047],
wherein the determination unit determines not to execute the congestion control when a number of messages held in the CPU stack message queue is smaller than a predetermined number ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047] , and 
determines to execute the congestion control when the number of messages held in the CPU stack message queue is larger than the predetermined number (Perform congestion handling) ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190103913 in view of  20130148504 because 20130148504 suggests that advantageously, the congestion in the queue is handled without discarding the new message and without losing its information content.




Regarding to claim 18, 20190103913 teaches a control device configured to control a base station device mounted on an aircraft and configured to form a communication area on the ground to provide wireless communication service for a communication terminal in the communication area, the control device comprising:
a determination unit configured to determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU of the base station device (determine whether the level of congestion is above a threshold based on a set number of message (e.g., queue depth/length) [see Paragraph 0047].
However, 20190103913 does not explicitly teach a congestion control execution unit that executes the congestion control when  the determination unit determines to executed the congestion control.
20130148504, from the same or similar fields of endeavor  , teaches determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047] ; and
a congestion control execution unit that executes the congestion control when the determination unit determines to execute the congestion control (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047],
wherein the determination unit determines not to execute the congestion control when a number of messages held in the CPU stack message queue is smaller than a predetermined number ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047] , and 
determines to execute the congestion control when the number of messages held in the CPU stack message queue is larger than the predetermined number (Perform congestion handling) ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190103913 in view of  20130148504 because 20130148504 suggests that advantageously, the congestion in the queue is handled without discarding the new message and without losing its information content.


Regarding to claim 19, 20190103913 teaches a  program which causes a computer to function as a control device configured to control a base station device mounted on an aircraft and configured to form a communication area on the ground to provide wireless communication service for a communication terminal in the communication area, the control device comprising:
a determination unit configured to determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU of the base station deivce (determine whether the level of congestion is above a threshold based on a set number of message (e.g., queue depth/length) [see Paragraph 0047].
However, 20190103913 does not explicitly teach a congestion control execution unit that executes the congestion control when  the determination unit determines to executed the congestion control.
20130148504, from the same or similar fields of endeavor  , teaches determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047] ; and
a congestion control execution unit that executes the congestion control when the determination unit determines to execute the congestion control (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047],
wherein the determination unit determines not to execute the congestion control when a number of messages held in the CPU stack message queue is smaller than a predetermined number ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047] , and 
determines to execute the congestion control when the number of messages held in the CPU stack message queue is larger than the predetermined number (Perform congestion handling) ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190103913 in view of  20130148504 because 20130148504 suggests that advantageously, the congestion in the queue is handled without discarding the new message and without losing its information content.


Regarding to claim 20, 20190103913 teaches a control method comprising:
determining whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU of the base station device, the base station device being mounted on an aircraft and configured to form a communication area on the ground to provide the wireless communication service for a communication terminal in the communication area (determine whether the level of congestion is above a threshold based on a set number of message (e.g., queue depth/length) [see Paragraph 0047].
However, 20190103913 does not explicitly teach a congestion control execution unit that executes the congestion control when  the determination unit determines to executed the congestion control.
20130148504, from the same or similar fields of endeavor  , teaches determine whether to execute congestion control in the wireless communication service, based on a use status of a CPU stack message queue of the CPU (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047] ; and
a congestion control execution unit that executes the congestion control when the determination unit determines to execute the congestion control (determining whether  the number of messages  held in the queue is greater than the threshold) [see Paragraphs 0045 & 0046 & 0047],
wherein the determination unit determines not to execute the congestion control when a number of messages held in the CPU stack message queue is smaller than a predetermined number ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047] , and 
determines to execute the congestion control when the number of messages held in the CPU stack message queue is larger than the predetermined number (Perform congestion handling) ( determine whether congestion handling is to be perform based the message to added to queue) [see Figure 5, step 532 step 523, and Paragraphs 0045 & 0046 & 0047].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190103913 in view of  20130148504 because 20130148504 suggests that advantageously, the congestion in the queue is handled without discarding the new message and without losing its information content.

Allowable Subject Matter
Claims 3, 4, 5-8, 9, 10, 11, 12-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412